DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Election/Restrictions
Applicant’s election without traverse of 1 through 17 in the reply filed on 10/14/22 is acknowledged.   
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites “at least 5-500 micrometers” in line 2.  The range is unclear because at least 500 micrometers is narrower than at least 5 micrometers1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 9, 10, 11, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937)
 Regarding claim 1,
Imanaka teaches a device, comprising: a first insulating film structure (12); a plurality of conductor layers (13,15,17,19) above the first insulating film structure; a Ti structure (paragraph 33) and a dielectric structure (14,16,18) between respective layers of the plurality of conductor layers (13,15,17,19), the dielectric structure above the Ti structure (paragraph 33) (fig 1); and a second insulating film structure (20) above a topmost conductor layer (19) of the plurality of conductor layers (fig 1) (paragraph 32-40).
Imanaka does not teach the dielectric comprises nanocubes.
Obrien teaches capacitor dielectric material comprising nanocubes (paragraph 73-75)
  It would have been obvious to one of ordinary skill in the art for the capacitor to comprise nanocubes in order to improve device performance by enhancing device mobility and improving sub threshold performance (Obrien paragraph 11)
 Regarding claim 2.
Imanaka teach the capacitor dielectric comprising barium titanate (paragraph 32,33).
Obrien teach capacitor dielectric comprises barium titanate having a nanocube structure (paragraph 72-75).
Regarding claim 6.
Imanaka teaches the device includes a thin film capacitor that includes a capacitance between 2.93 uF/cm2 and 11.75 uF/cm2 (paragraph 95,96).
Regarding claim 8.
Imanaka teaches the dielectric structure has a thickness of 100- 1400 nm (paragraph 32).
Obrien teaches capacitor dielectric material comprising nanocubes (paragraph 73-75)
Regarding claim 9.
Imanaka teaches the titanium layer has a thickness of several tens of nanometers (paragraph 33). 
Given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
  Regarding claim 10.
Imanaka teaches a device, comprising: a first insulating film structure (12); a Ti structure (13) on the first insulating film structure (12); a capacitive dielectric structure (14) on the Ti structure (13); a dielectric structure (16) on the capacitive dielectric structure; a conductor layer (17) on the dielectric structure; and a second insulating film structure (20) above the conductor layer (17) (fig 1) (paragraph 32-40).
Imanaka does not teach the dielectric comprises nanocubes.
Obrien teaches capacitor dielectric material comprising nanocubes (paragraph 73-75)
  It would have been obvious to one of ordinary skill in the art for the capacitor to comprise nanocubes in order to improve device performance by enhancing device mobility and improving sub threshold performance (Obrien paragraph 11)
Regarding claim 11.
Imanaka teach the capacitor dielectric comprising barium titanate (paragraph 32,33).
Obrien teach capacitor dielectric comprises barium titanate having a nanocube structure (paragraph 72-75).
Regarding claim 12.
Imanaka teaches the device includes a thin film capacitor that includes a capacitance between 2.93 uF/cm2 and 11.75 uF/cm2 (paragraph 95,96).
 Regarding claim 14.
Imanaka teaches the dielectric structure has a thickness of 100- 1400 nm (paragraph 32).
Obrien teaches capacitor dielectric material comprising nanocubes (paragraph 73-75)
Regarding claim 16.
Imanaka teaches a system, comprising: one or more processing components; and one or more data storage components, the data storage components including at least one device, the at least one device including: a first insulating film structure (12); a plurality of conductor layers (13,15,17,19) above the first insulating film structure; a Ti structure and a dielectric structure between respective layers of the plurality of conductor layers, the dielectric structure above the Ti structure; and a second insulating film structure (20) above a topmost conductor layer (21) of the plurality of conductor layers (13,15,17,19) (paragraph 32-35) (fig 1).
  Imanaka does not teach the dielectric comprises nanocubes.
Obrien teaches capacitor dielectric material comprising nanocubes (paragraph 73-75)
  It would have been obvious to one of ordinary skill in the art for the capacitor to comprise nanocubes in order to improve device performance by enhancing device mobility and improving sub threshold performance (Obrien paragraph 11)
 Regarding claim 17.
Imanaka teach the capacitor dielectric comprising barium titanate (paragraph 32,33).
Obrien teach capacitor dielectric comprises barium titanate having a nanocube structure (paragraph 72-75).
  Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937) as applied to claim 1 and further in view of Rzeznik (US 2006/0022304).
Regarding claim 3. 
 Imanaka in view of Obrien teaches elements of the claimed invention above.
Imanaka in view of Obrien does not teach an undercut region.
Rzeznik teachesthe electrode and dielectric layers include an undercut region .
It would have been obvious to one of ordinary skill in the art to provide an undercut region in order to increase the widths of the electrodes and thereby increase the area available for connection

    PNG
    media_image1.png
    344
    532
    media_image1.png
    Greyscale

 Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937) as applied to claim 1 and further in view of Rzeznik (US 2006/0022304).
Regarding claim 4. 
 Imanaka in view of Obrien teaches elements of the claimed invention above.
Imanaka in view of Obrien does not teach decreasing width from bottom to top.
Rzeznik teaches a width of respective conductor layers of the plurality of conductor layers decreases in a direction from bottom to top (fig 4c) (paragraph 64).
It would have been obvious to one of ordinary skill in the art to provide a wider lower layer in order to an increase in electrode surface area for a given geometrical area without increasing the likelihood of short circuits (Rzeznik paragraph 22).
Regarding claim 5.
Given the teaching of the references, it would have been obvious to determine the optimum widths of the layers involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937) as applied to claim 1 and further in view of Kim (US 2019/0304685).
Regarding claim 7. 
 Imanaka in view of Obrien teaches elements of the claimed invention above.
Imanaka in view of Obrien does not teach the permittivity.
Kim teaches a capacitor dielectric having a permittivity greater than 5000 (paragraph 124).
It would have been obvious to one of ordinary skill in the art to provide a permittivity of over 5000 in order to provide a small capacitor with high capacitance (paragraph 4).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937) as applied to claim 1 and further in view of Kim (US 2019/0304685).
Regarding claim 13. 
 Imanaka in view of Obrien teaches elements of the claimed invention above.
Imanaka in view of Obrien does not teach the permittivity.
Kim teaches a capacitor dielectric having a permittivity greater than 5000 (paragraph 124).
It would have been obvious to one of ordinary skill in the art to provide a permittivity of over 5000 in order to provide a small capacitor with high capacitance (paragraph 4).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka (US 2012/0074521) in view of Obrien (US 2010/0135937) as applied to claim 1 and further in view of Yun (US 2020/0258684).
Regarding claim 15.
Imanaka in view of Obrien teaches elements of the claimed invention above.
Imanaka in view of Obrien does not teach a dielectric structure less than 5nm.
Yun teaches barium titantate grains surrounded by an insulating structure less than 5nm thick (paragraph 84).
It would have been obvious to one of ordinary skill in the art to provide a dielectric structure less than 5nm thick in order to strengthen the grain boundery and lower the dielectric constant (paragraph 84).  
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/           Examiner, Art Unit 2817